Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 02/05/2021. Applicant amended claims 1, 3-4, 6-7, 9 and 11-12. Claims 1-15 are presented for examination and are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 02/05/2021, with respect to claims 1-15 have been fully considered.  The rejection has been withdrawn.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Richard Turner (Reg. No. 29,710).

The application has been amended as follows:
	
Claims 1 and 6 have been amended as follows:
Claims: 

Claim 1. In claim 1, line 13, change “wherein, in response to the controller detecting a failure one of the two inverters” to “wherein, in response to the controller detecting a failure of one of the two inverters”.
Claim 6. In claim 1, line 13, change “wherein, in response to the controller detecting a failure one of the two inverters” to “wherein, in response to the controller detecting a failure of one of the two inverters”.


Reasons for Allowance

4.	Claims 1-15, renumbered as 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 14, renumbered as 1-6; prior art fails to disclose or suggest “A power conversion device, comprising: two inverters, each of which includes a plurality of semiconductor switching elements, and is configured to invert a DC voltage output from a DC power supply into three-phase AC voltages by the respective semiconductor switching elements being switched on and off, to output the three-phase AC voltages; two capacitors, which individually correspond to the respective two inverters, and are provided in parallel between the DC power supply and the two inverters; and a controller configured to calculate voltage command values, which are command values for the three-phase AC voltages to be output from each of the two inverters, based on an input control command value, and output on/off signals for switching on and off the respective semiconductor switching elements of each of the two inverters in accordance with the voltage command values calculated for each of the two inverters, wherein, in response to the controller detecting a failure of one of the two inverters, the controller is configured to output the on/off signals to each of the two inverters based on two voltage vectors; out of a plurality of voltage vectors defined so as to correspond to patterns of the on/off signals, the two voltage vectors are a second closest voltage vector and a third closest voltage vector in phase, amongst the plurality of voltage vectors, to a phase of a voltage command vector that is determined based on the voltage command values”. As recited in claims 1-5 and 14, renumbered as 1-6.
Claims 6-13 and 15, renumbered as 7-15; prior art fails to disclose or suggest “A power conversion device, comprising: two inverters, each of which includes a plurality of semiconductor switching elements, and is configured to invert a DC voltage output from a DC power supply into three-phase AC voltages by the respective semiconductor switching elements being switched on and off, to output the three-phase AC voltages; two capacitors, which individually correspond to the respective two inverters, and are provided in parallel between the DC power supply and the two inverters; and a controller configured to calculate voltage command values, which are command values for the three-phase AC voltages to be output from each of the two inverters, based on an input control command value, and output on/off signals for switching on and off the respective semiconductor switching elements of each of the two inverters in accordance with the voltage command values calculated for each of the two inverters, 4Appln. No.: 16/631,908 wherein, in response to the controller detecting a failure of one of the two inverters, the controller is configured to output the on/off signals to each of the two inverters based on two voltage vectors- out of a plurality of voltage vectors defined so as to correspond to patterns of the on/off signals, the two voltage vectors are a second closest voltage vector and a third closest voltage vector in phase, amongst the plurality of voltage vectors, to a phase of a voltage command vector that is determined based on the voltage command values”. As recited in claims 6-13 and 15, renumbered as 7-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839